DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Santini (US 5,981,626).
Regarding claim 1
Santini discloses an ink formulation comprising  a polymeric dye (i.e., ink resin or polymer) and water (i.e., biobased solvent as defined in instant application paragraph 0005; claim 10). (claim 10).
Regarding claims 2-3
Santini discloses wherein the biobased solvent (i.e. water) is present in an amount of 52.54% (column 9, lines 10-25).
Regarding claims 6-7
Santini discloses the use of 9.99 wt % Palmer Scarlet (polymeric dye) (example 1).
Regarding claim 10
Santini is silent to the use of petroleum base solvents, and discloses only water and alcohol.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5, 16-18, 20-23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Santini (US 5,981,626), as applied to claims 1-3, 6-7 and 10  above in view of Yabuuchi et al. (US 2011/0009518).
Regarding claims 4-5, 8-9, 16-18, and 20-26
Although, Santini does not disclose the claimed biosolvent, Santini teaches the use of water or anther dye vehicle, and teach that the die vehicle may be denatured alcohol (i.e. ethanol) (column 5, lines 37-53). However, Yabuuchi teaches that from the viewpoint of environmental protection the preferred biosolvents include methyl and ethyl lactate and ethanol (paragraph 0071), which are functionally equivalent. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to add to the teachings of Santini, by replacing some or all of the ethanol solvent with ethyl or methyl lactate solvent, with a reasonable expectation of success, as suggested by Yabuuchi.
Regarding claims 8 and 24
Santini discloses the inclusion of an acid dye (i.e., colorant) in an amount of 2-20 weight percent (column 5, lines 11-17). As the range of colorant in the reference and instant invention overlap, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Regarding claims 9 and 25
Santini discloses the humectant (i.e., cap-off agent) from about 5-30 wt % (column 7, lines 51-64). As the range of cap-off agent in the reference and instant invention overlap, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734